DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/12/2022 is acknowledged. Claims 1-15 remain pending, with claims 12-15 withdrawn and therefore claims 1-11 being addressed and examined below. 

Claim Interpretation
Claims 1-7 are directed towards an apparatus (i.e., a system). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SANCHEZ RIBES et al. (WO 2016/195620; citations drawn to the translated version provided herewith).
As to claim 1: SANCHEZ RIBES discloses the claimed system ([00016], FIG. 4a – additive manufacturing system 200), comprising: an array of nozzles to deposit a print material for printing a three- dimensional object ([00023], [0026], FIG. 4a – agent distributor 202, array of nozzles 205); a thermal sensor to determine a thermal characteristic at multiple locations of the print material ([00055], [00056], [00068], FIG. 4a – sensor 228); and a controller ([00018], [00019], FIG. 4a – controller 210) including: a gradient identification portion configured to identify at least one location on the layer of build material having a gradient of the thermal characteristic being greater than a predetermined threshold ([00055], [00056], [00064], [00068], [00075], [00078], claim 6, claim 7, claim 8), wherein the gradient is a difference in temperature at the at least one location compared to adjacent locations that surround the at least one location ([00055], [00056], [00068], [00073], claim 6, claim 7, claim 8); and a nozzle identification portion configured to identify at least one nozzle associated with the identified location as an anomalous nozzle ([00070], [00071], [00073], claim 6, claim 7, claim 8).
As to claim 2: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the gradient identification portion is to identify the location on a portion of a layer of print material to be fused ([00055], [00056], [00058], [00059], [00060], [00061] [00068]).
As to claim 3: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the controller further includes a nozzle remediation portion to initiate remediation of the anomalous nozzle ([00070], [00071], [00073], [00080], [00081]).
As to claim 4: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the remediation includes at least one of: introducing a replacement fusing agent deposited at the identified location associated with the anomalous nozzle; generating an alert indicative of the anomalous nozzle; servicing or replacing the anomalous nozzle; adjusting indexing of passes of the array of nozzles; adjusting use of nozzles adjacent to the anomalous nozzle; orPage 2PATENT Atty. Dkt. No. 85949343causing re-location of a fused portion corresponding to the anomalous nozzle to a different location ([00045], [00046]).
As to claim 5: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the replacement fusing agent is a low tint fusing agent ([00023]).
As to claim 6: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the predetermined threshold is a constant value for all locations on the print material ([00054], [00064]).
As to claim 7: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the predetermined threshold varies with location ([00055], [00056], [00078]).
As to claim 8: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed method ([00057]), comprising: depositing a print material from an array of nozzles for printing a three-dimensional object; determining a thermal characteristic of the print material; identifying at least one location on the print material having a gradient of the thermal characteristic being greater than a predetermined threshold, wherein the gradient is a difference in temperature at the at least one location compared to adjacent locations that surround the at least one location; and identifying at least one nozzle from the array of nozzles associated with the identified location as an anomalous nozzle (see the rejection of claim 1).
As to claim 9: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed initiating remediation of the anomalous nozzle (see the rejection of claim 3).
As to claim 10: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the remediation includes at least one of: introducing a replacement fusing agent deposited at the identified location associated with the anomalous nozzle; generating an alert indicative of the anomalous nozzle; servicing or replacing the anomalous nozzle; adjusting indexing of passes of the array of nozzles; Page 3PATENT Atty. Dkt. No. 85949343 adjusting use of nozzles adjacent to the anomalous nozzle; or causing re-location of a fused portion corresponding to the anomalous nozzle to a different location (see the rejection of claim 4).
As to claim 11: SANCHEZ RIBES remain as applied above. SANCHEZ RIBES further discloses the claimed wherein the replacement fusing agent is a low tint fusing agent (see the rejection of claim 5).

Response to Arguments
Applicant’s arguments, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims (see SANCHEZ RIBES et al. WO 2016/195620 as applied in the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743